                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 BERNARD COUTU,                                  )
                                                 )
         Plaintiff,                              )
                                                 )         NO. 3:17-cv-01492
 v.                                              )
                                                 )         JUDGE CAMPBELL
 BRIDGESTONE AMERICAS, INC. and                  )         MAGISTRATE JUDGE NEWBERN
 BRIDGESTONE AMERICAS TIRE                       )
 OPERATIONS, LLC,                                )
                                                 )
         Defendants.                             )

                                       MEMORANDUM

       Pending before the Court is Defendants’ Rule 12(b)(1) Motion to Dismiss for Lack of

Subject Matter Jurisdiction. (Doc. No. 58).          Plaintiff filed a response (Doc. No. 61) and

Defendants’ filed a reply (Doc. No. 66). For the reasons stated below, Defendants’ motion is

DENIED.

       Plaintiff brings this case under ERISA, 29 U.S.C. ch. 18, alleging claims relating to his

medical and retirement benefits. On August 13, 2019, the Court issued an Order granting summary

judgment in favor of Defendants on all claims except for the retaliation claim. (Doc. No. 52).

Through the current motion, Defendants assert the Court does not have subject matter jurisdiction

over the remaining claim because: (1) Plaintiff is seeking compensatory and punitive damages and

these damages are unavailable for this claim under the ERISA statute; and (2) there is no equitable

relief the court could order that would redress Plaintiff’s retaliation claim. Defendants conclude

that because the remaining claim lacks redressability, Plaintiff does not have constitutional

standing, and thus the Court lacks subject matter jurisdiction.




                                                       1
                               I.      STANDARD OF REVIEW

       Whether a court has subject-matter jurisdiction is a “threshold determination” in any action.

Am. Telecom Co. v. Republic of Lebanon, 501 F.3d 534, 537 (6th Cir. 2007). This reflects the

fundamental principle that “[j]urisdiction is power to declare the law, and when it ceases to exist,

the only function remaining to the court is that of announcing the fact and dismissing the cause.”

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (quoting Ex parte McCardle, 74

U.S. (7 Wall.) 506, 514 (1868)).

       The party asserting subject-matter jurisdiction bears the burden of establishing that it exists.

Ammons v. Ally Fin., Inc., 305 F. Supp. 3d 818, 820 (M.D. Tenn. 2018). A motion to dismiss

under Rule 12(b)(1) for lack of subject-matter jurisdiction “may either attack the claim of

jurisdiction on its face or it can attack the factual basis of jurisdiction.” Golden v. Gorno Bros.,

Inc., 410 F.3d 879, 881 (6th Cir. 2005). A facial attack challenges the sufficiency of the pleading

and, like a motion under Rule 12(b)(6), requires the Court to take all factual allegations in the

pleading as true. Wayside Church v. Van Buren Cty., 847 F.3d 812, 816-17 (6th Cir. 2017) (citing

Gentek Bldg. Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007)). A factual

attack challenges the allegations supporting jurisdiction, raising “a factual controversy requiring

the district court to ‘weigh the conflicting evidence to arrive at the factual predicate that subject-

matter does or does not exist.’” Id. at 817 (quoting Gentek, 491 F.3d at 330). District courts

reviewing factual attacks have “wide discretion to allow affidavits, documents and even a limited

evidentiary hearing to resolve disputed jurisdictional facts.” Ohio Nat’l Life Ins. Co. v. United

States, 922 F.3d 320, 325 (6th Cir. 1990).

       Defendants allege that the “facts developed in discovery” preclude relief in this case, thus

the Court will consider this challenge a “factual” attack on jurisdiction. However, as discussed



                                                      2
below, the Court does not find it necessary to weigh the evidence as the Court’s determination of

subject-matter jurisdiction is not grounded in resolution of any factual controversy.

                                        II.    ANALYSIS

       Plaintiff’s retaliation claim is brought under ERISA Section 510, which is exclusively

enforced through ERISA Section 502(a)(3), 29 U.S.C. § 1132(a)(3). Ingersoll-Rand Co. v.

McClendon, 498 U.S. 133, 145 (1990) (finding Section 502(a) is the “exclusive remedy for

vindicating § 510-protected rights”); Millsap v. McDonnell Douglas Corp., 368 F.3d 1246, 1247

(10th Cir. 2004) (“Section 502(a)(3) of ERISA provides the plan participant with his exclusive

remedies for a § 510 violation.”). ERISA Section 502(a)(3) provides:

          A civil action may be brought … by a participant, beneficiary or fiduciary
          (A) to enjoin any act or practice which violates any provision of this
          subchapter or the terms of the plan, or (B) to obtain other appropriate
          equitable relief (i) to redress such violations or (ii) to enforce any provisions
          of this subchapter or the terms of the plan.

29 U.S.C. § 1132(a)(3). This provision serves as a “catchall” or “safety net, offering appropriate

equitable relief for injuries caused by violations that § 502 does not adequately remedy.” Varity

Corp. v. Howe, 516 U.S. 489, 512 (1996). What constitutes “appropriate equitable relief” under

the statute has been the subject of much debate. See e.g., Montanile v. Bd. of Tr. of Nat’l. Elevator

Indus. Health Benefit Plan, 136 S. Ct. 651 (2016); Great-West Life Inc. & Ann. Ins. Co. v.

Knudson, 534 U.S. 204 (2002); Mertens v. Hewitt Assoc., 508 U.S. 248 (1993). As discussed

below, the Court need not reach the question of whether the Plaintiff has requested relief available

under 29 U.S.C. § 1132(a)(3).

       The Second Amended Complaint (Doc. No. 27) requests the following relief:

“compensatory and/or punitive damages stemming from Defendants’ acts of retaliation and




                                                     3
interference; and … any other legal or equitable relief this Court deems just and proper.” 1

Defendants argue that compensatory and punitive damages are legal damages unavailable under

the ERISA statute and that there is no equitable relief the court can order that would redress the

Plaintiff’s alleged injury. Relying on the facts developed during discovery, Defendants argue that

“regardless of the relief Coutu sought, no relief is available for the Court to order.” (Def. Reply,

Doc. No. 66 at 3; see also, Def. Br., Doc. No. 59 at 3 (“his pleading confirms that within the

context of the facts that have developed in discovery, given his specific claim, equitable relief if

not available”)). Defendants conclude “[t]he factual record developed in this case further confirms

the lack of available equitable relief for Coutu’s remaining § 510 claim, and by extension, the lack

of redressability.” (Def. Br., Doc. No. 59 at 4). Defendants contend that because there is no relief

for the Court to order, Plaintiff does not have Article III standing to bring his claim.

        Plaintiff responds that he requested equitable relief in the Second Amended Complaint, but

that even if he had failed to do so, under the Sixth Circuit’s holding in Primax Recoveries, Inc. v.

Gunter, 433 F.3d 515 (6th Cir. 2006), such an omission would not deprive the Court of subject-

matter jurisdiction. Plaintiff asserts that Defendants arguments regarding the availability of

equitable relief should have been raised in a motion to dismiss or a motion for summary judgment

as it does not raise issues implicating the Court’s subject-matter jurisdiction. The Court agrees.

        The parties’ arguments raise issues regarding various aspects of jurisdiction and standing:

(1) whether Plaintiff has Article III standing; (2) whether Plaintiff has a cause of action under the

statute (formerly “statutory standing”); and (3) whether Plaintiff has sufficiently pleaded a claim



1
        Plaintiff’s Proposed Pretrial Order (Doc. No. 64) specifically requests “restitution of back wages
and benefits he would have received from January 1, 2018 to December 31, 2018, … plus attorneys’ fees
and costs.” Defendants have objected to Plaintiff’s Proposed Pretrial Order but have not filed a motion
regarding the Pretrial Order. For purposes of the pending motion, the Court need not reach the question of
whether any specific relief is available under 29 U.S.C. § 1132(a)(3).
                                                        4
over which the Court has federal question jurisdiction. Highlighting the susceptibility of these

arguments to being confused, Defendants argue that Plaintiff does not have Article III standing

because his injury is not redressable by the Court. Plaintiff responds by citing Primax, which is a

case, not about constitutional standing, but about the court’s subject-matter jurisdiction to hear a

claim arising under a federal statute. Primax, 433 F.3d at 520-21. The cases cited by the parties

also consider the question of “statutory standing” when plaintiffs seek a remedy unavailable under

the statute and the resulting ramifications on jurisdiction.

       The Supreme Court’s decision in Lexmark Int’l., Inc. v. Static Control Components, Inc.,

572 U.S. 118 (2014), is instructive. In Lexmark, the court clarified the nature of constitutional

standing, statutory standing, and prudential standing. Id. at 1386 (noting that the use of the labels

“prudential standing” and “statutory standing” is misleading).

A. Constitutional Standing

       Constitutional standing refers to the Article III requirement that federal courts are limited

to resolving “cases” and “controversies.” The Supreme court has “deduced a set of requirements

that together make up the ‘irreducible constitutional minimum of standing.’” Id. (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). “The plaintiff must have suffered or be

imminently threatened with a concrete and particularized ‘injury in fact’ that is fairly traceable to

the challenged action of the defendant and likely to be redressed by a favorable judicial decision.”

Id. The redressability element asks not whether Plaintiff is likely to receive the requested relief,

but whether the Plaintiff’s requested relief is likely to remedy the harm. See Gladstone, Realtors

v. Vill. of Bellwood, 441 U.S. 91, 100 (1979) (“A plaintiff must always have suffered a ‘distinct

and palpable injury to himself’ that is likely to be redressed if the requested relief is granted.”)

(citation omitted); see also 32A Am. Jur. 2d § 580 (“One of the elements of the constitutional



                                                      5
requirement of standing is that the plaintiff must demonstrate a distinct and palpable injury that is

likely to be redressed if the requested relief is granted. … This test assumes that a decision on the

merits would be favorable and that the requested relief would be granted; it then goes on to ask

whether that relief would be likely to redress the parties injury.”).

       The cases cited by Defendants in which courts found lack of redressability are cases

seeking injunctive relief where the requested injunctions would not remedy the alleged harms. See

Hill v. Blue Cross Blue Shield of Mich., No. 03-cv-40025, 2009 U.S. Dist. LEXIS 26603 at * 47

(E.D. Mich. Mar. 31, 2009) (remedy targeting plan’s medical emergency treatment coverage

would not redress harm to plaintiff when her injury was related to accidental, not emergency,

coverage); Cox v. Blue Cross Blue Shield of Mich., 166 F. Supp. 3d 891, 899 (E.D. Mich. 2015)

(no constitutional standing to seek injunctive relief absent a showing of a “non-speculative threat

that he [or she] will again experience injury as a result of the alleged wrongdoing”); Bonewitz v.

Cigna Corp., No. 3:14-cv-02281, 2015 WL 5794549 (M.D. Tenn. Oct. 2, 2015) (finding no

constitutional standing because plaintiff had not pled facts sufficient to establish that the injury

was traceable to the defendant and any order directed at defendant would not serve to redress the

plaintiff’s alleged injury because the defendant had not control over the plan at issue).

       Here, Plaintiff has met the case and controversy requirement of Article III. He alleges he

was personally injured by the acts of the defendant and seeks equitable and legal relief from the

court to remedy that injury. Defendants’ argument that the legal remedy Plaintiff seeks is

unavailable under the statute does not mean that Plaintiff has failed to present a justiciable claim

to the Court. See Hill, 2009 U.S. Dist. LEXIS 26603 at * 24 (finding constitutional standing for

claims for legal relief under ERISA because “[i]f the various forms of non-injunctive relief were

available under § 1132(a)(2) or (3), they would clearly be likely to redress the injuries they allege



                                                      6
to have suffered at [defendant’s] hands.”). The Court is satisfied that Plaintiff has presented a

controversy that meets the “constitutional minimum of standing.”

B. Statutory Cause of Action (Formerly “Statutory Standing”)

       In addition to Article III standing, courts examine whether the plaintiff has a statutory cause

of action. See Soehnlen v. Fleet Owners Inc. Fund, 844 F.3d 576, 581 (6th Cir. 2016) (plaintiff

must satisfy both constitutional standing (Article III standing) and “whether the particular plaintiff

has a cause of action under the statute”). Although this has frequently been referred to as “statutory

standing,” in Lexmark, the Supreme Court clarified that “what has been called ‘statutory standing’

in fact is not a standing issue, but simply a question of whether the particular plaintiff ‘has a cause

of action under the statute.’” Id. (citing Am. Psy. Assn. v. Anthem Health Plans, Inc., 821 F.3d 352,

359 (2d Cir. 2016)). Under Lexmark, what was once referred to as “statutory standing” does not

affect the Court’s subject matter jurisdiction to hear a case, only whether the plaintiff has a

statutory cause of action. Lexmark, 572 U.S. at 128 n.4 (“The absence of a valid (as opposed to

arguable) cause of action does not implicate subject-matter jurisdiction”); see also, Nw. Airlines,

Inc. v. Cty. of Kent, 510 U.S. 355, 365 (1994) (“The question of whether a federal statute creates

a claim for relief is not jurisdictional.”); Galaria v. Nationwide Mutual Ins. Co., 663 F. App’x 384,

391 (6th Cir. 2016) (concluding the district court erred in dismissing a claim on jurisdictional

grounds because “[i]f a plaintiff lacks statutory standing – in other words, does not have a cause

of action – the proper course is to dismiss for failure to state a claim”); Cox, 166 F. Supp. 3d at

896-99 (motion to dismiss for lack of statutory standing on grounds that the relief sought was

unavailable under 29 U.S.C. § 1132(a)(3) reviewed as motion for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6)).




                                                      7
       Accordingly, also several of the cases cited by the parties considered the issue of “statutory

standing,” to the extent it exists, such a challenge is not one properly brought as a motion to dismiss

for lack of jurisdiction under Federal Rule of Civil Procedure 12(b)(1).

C. Subject-Matter Jurisdiction – Federal-Question Jurisdiction

       Primax Recoveries, Inc. v. Gunter, 433 F.3d 515 (6th Cir. 2006), considers another aspect

of subject-matter jurisdiction – whether the court has jurisdiction over a claim brought pursuant to

a federal statute if the requested relief is unavailable under the statute. In other words, whether a

court has federal-question jurisdiction if the plaintiff has not established all of the elements of the

claim. Id. at 517. In Primax, the court addressed this exact question. The Primax plaintiff sought

purely legal relief under 29 U.S.C. § 1332 (a)(3). Id. The defendant moved to dismiss, arguing

that the court did not have jurisdiction because the plaintiff sought relief unavailable under the

statute. Id. Primax held that the kind of relief sought was a “claim processing rule” which did not

deprive the court of subject-matter jurisdiction; rather, it raised a question of whether the plaintiff

had failed to state a claim upon which relief can be granted. Id. at 519, 520-21 (“[A] district court

has subject-matter jurisdiction over an action ostensibly brought under 29 U.S.C. § 1132(a)(3)

apparently solely for legal relief, even if that action fails to state a claim upon which relief can be

granted.”). The Primax court reasoned that in situations where “both the court’s subject-matter

jurisdiction and the substantive claim for relief are based on the same federal statute … ‘Dismissal

for lack of subject-matter jurisdiction because of the inadequacy of the federal claim is proper only

when the claim is so insubstantial, implausible, foreclosed by prior decisions of this Court, or

otherwise completely devoid of merit as to not involve a federal controversy.’” Id. at 519 (quoting

Steel Co. v. Citizens for a Better Env’t., 523 U.S. 83, 89 (1998)). The court went on to state that

“[a]n ERISA claim can be non-frivolous (or sufficiently substantial) even it is ‘unsuccessful and



                                                      8
possibly verging on foolhardy’ in light of prior precedent barring the relief sought.” Id. (citing

Cement Masons Health & Welfare Trust Fund for N. Cal. v. Stone, 197 F.3d 1003, 1008 (9th Cir.

1999)).

          The Sixth Circuit has relied upon the reasoning in Primax to uphold federal question

jurisdiction in other similar contexts. In Rodriguez v. Tenn. Laborers Health & Welfare Fund, 463

F.3d 473, 476 (6th Cir. 2006), the court considered whether it had subject-matter jurisdiction to

hear a claim for declaratory relief under 28 U.S.C. § 1132(a)(3). The court found that its ruling in

Primax was dispositive and stated, “although only equitable relief can be granted under §

1132(a)(3)(B), federal subject matter jurisdiction nonetheless exists over claims brought under §

1132(a)(3) for other types of relief as well.” Id. Similarly, in Daft v. Advest Inc., 658 F.3d 583,

593 (6th Cir. 2011), the Sixth Circuit, citing Primax, held that the existence of an ERISA plan was

an element of the plaintiff’s claim requiring a merits determination, not a jurisdictional

prerequisite. The court held that “[F]ederal subject-matter jurisdiction lies over Plaintiffs’ suit as

long as they raise a colorable claim under ERISA.” Id at 593. See also, Med. Mut. of Ohio v. k.

Amalia Enter., Inc., 548 F.3d 393, 389 (6th Cir. 2008) (“Even if the contract rescission requested

by [the plaintiff] were characterized as ‘legal’ relief and therefore failed to state a claim upon

which relief could be granted, federal courts would nonetheless have subject-matter jurisdiction.”)

(citing Primax, 433 F.3d at 520-21).

          Whether or not Plaintiff’s requested relief is available under the statute is a question, not

of jurisdiction, but of Plaintiff’s ability to state a claim upon which relief can be granted. See e.g.

Primax, 433 F.3d at 520-21; Rodriguez, 463 F.3d at 476; Daft, 658 F.3d at 593; Hill, 2009 U.S.

Dist. LEXIS 26603 at * 24 (the question of what type of relief plaintiffs could seek under 29 U.S.C.

§ 1132(a)(3) was properly decided as a motion for failure to state a claim under Federal Rule of



                                                       9
Civil Procedure 12(b)(6)); AultCare Corp. v. Mast, No. 5:12CV972, 2013 WL 1284380 at **3-4

(N.D. Ohio Mar. 25, 2013) (applying Primax, “[t]he question of whether the complaint seeks

equitable or legal relief is a question to be raised under Rule 12(b)(6)”); James River Coal Co.

Med. & Dental Plans v. Bentley, 649 F. Supp. 2d 657 (E.D. Kent. 2009) (“failing to make a claim

in equity under Section 1132(a)(3) of ERISA is not a jurisdictional defect but rather, is a failure to

state a claim upon which relief can be granted”) (citing Primax. 433 F.3d. at 519).

       Applying the reasoning from Primax, Plaintiff has stated a non-frivolous claim under 29

U.S.C. § 1132(a)(3), and the Court has jurisdiction to hear that claim. Defendants arguments

regarding available relief under the statute are not properly raised in a motion under Federal Rule

of Civil Procedure 12(b)(1); they must be addressed in the context of a motion for failure to state

a claim.

                                      III.    CONCLUSION

       For the reasons stated, the Court finds that it has subject-matter jurisdiction to adjudicate

the pending claim. Accordingly, Defendants’ Rule 12(b)(1) Motion to Dismiss for Lack of Subject

Matter Jurisdiction (Doc. No. 59) is DENIED.

       It is so ORDERED.



                                                      ___________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                     10
